Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “a motor” in line 3 and then again recites  “a motor” in line 4.  One motor is for controlling a rotational force of a first wheel and the other motor is for controlling a rotational force of a second wheel.  However, the way it is written creates ambiguity.  Examiner suggests amending to use “a first motor” and “a second motor” language that is clear.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "a rotational force of one of the pair of wheels" in line 4 and further recites the limitation “a rotation force of the other of the pair of wheels” in lines 4-5.  However, in claim 1, line 4, applicant recites “a rotation force of each of the pair of wheels”.  As such, it is unclear whether the rotation force recited in claim 1 is the same or different as the rotational force recited in claim 2.  Appropriate correction is required to clear up the antecedent basis issues raised by the current claim language.  Examiner suggests amending to recite “the [[a]] rotation force of one of the pair of wheels” and “the [[a]] rotation force of the other of the pair of wheels”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badarneh (WO 2007117149 A1).
Regarding claim 1, Badarneh discloses a vehicle (tricycle 40; Fig. 2) in which at least one of a front wheel section and a rear wheel section is configured from a left/right pair of wheels (wheels 43 & 45) and which is capable of being propelled by an activating force of a driver (pedals are shown in Fig. 2), wherein a condition of the vehicle is detected (sensors 80, 81 & counter 72 are able to detect vehicle condition), a rotational force of each of the pair of wheels is capable of being controlled (MCU 70) independently of one another in response to the detection (see the second paragraph on Pg. 6), and synchronous and equal braking forces are capable of being produced for each of the pair of wheels (see the last paragraph on Pg. 6 through the second paragraph on Pg. 7.  

Regarding claim 2, Badarneh discloses the vehicle according to claim 1, comprising: a battery (power source 71); a pair of motors (motors 60, 61, 63) that are connected with the battery and are configured from a motor (electric motors 42, 44, 46) for controlling a rotational force of one of the pair of wheels (wheels 43, 45) and a motor for controlling a rotational force of the other of the pair of wheels (Pg. 5, Para. 1); a sensor (speed sensors 80, 81) that detects the condition and transmits a condition signal based on the detection; a vehicle body controller (main MCU 70)  that performs arithmetic processing of the condition signal and transmits a control signal for controlling the pair of motors; a motor driver (power MCU 79) that controls power supply between the battery and the pair of motors based on the control signal transmitted from the vehicle body controller (Pgs. 5-6 beginning at the last paragraph on page 5); and a pair of braking devices (anti-spin controller 84) for respectively braking the pair of wheels, wherein the-3-Application No. Unassigned motor driver controls each of outputs of the pair of motors independently of one another to be capable of controlling each of the rotational forces of the pair of wheels independently of one another (Pg. 6, Para. 2), and the vehicle further includes a braking mechanism for enabling the pair of braking devices to respectively produce synchronous and equal braking forces for the pair of wheels (Pg. 7, Para. 2).  

Regarding claim 4, Badarneh discloses the vehicle according to claim 2, wherein the sensor includes an inclination sensor (sensor 75) that detects an inclination of the vehicle with respect to a perpendicular direction, and the vehicle body controller is capable of performing arithmetic processing of the condition signal transmitted from the sensor so as to correct the condition and of transmitting the control signal (Pg. 6, Para. 2).  

Regarding claim 5, Badarneh discloses the vehicle according to claim 4, wherein the sensor further includes an activating force sensor (crank sensor 76 with accelerator 76’) that detects the activating force by the driver of the vehicle, and the vehicle body controller (main MCU 70) is capable of performing arithmetic processing of the condition signal transmitted from the sensor so as to correct the condition and of transmitting the control signal (Pg. 5, Para. 2-4 through Pg. 6, Para. 2).  

Regarding claim 6, Badarneh discloses the vehicle according to claim 4, wherein the sensor further includes a velocity sensor (speed sensors 80, 81) that detects a velocity of the vehicle, and the vehicle body controller (main MCU 70) is capable of performing arithmetic processing of the condition signal transmitted -4-Application No. UnassignedAttorney Docket No. 0220-0039NATfrom the sensor so as to correct the condition and of transmitting the control signal (Pg. 6, Para. 2).  

Regarding claim 7, Badarneh discloses the vehicle according to claim 2, wherein at least one of the pair of motors has a function of a generator, and the at least one of the pair of motors is capable of providing a reverse rotational torque to the wheel and of supplying power to the battery via the motor driver by recovering travel energy of the vehicle by the function of the generator (Pgs. 7-8, beginning at Para. 3 on Pg. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Badarneh (WO 2007/117149 A1) in view of Rasmussen (US 2016/0264214 A1).
Regarding claim 3, Badarneh discloses the vehicle according to claim 2.  Applicant claims a hydraulic braking mechanism.  The prior art reference, Badarneh does not explicitly disclose a hydraulic braking mechanism, but nevertheless, discloses a brake and broadly states that any type of braking system may be utilized on his cycle (Pg. 8, Para. 2).  The use of hydraulic brakes is well known in the vehicle arts.  In particular, Rasmussen, teaches a cycle including a hydraulic braking mechanism (Paras. 0308-0309).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized Rasmussen’s hydraulic brake on the invention of Badarneh in order to provide the operator the ability to independently control the speed of each wheel during a specific driving event, such as, a loss of traction that has occurred at a specific wheel, thereby reducing the risk of operator injury.



Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618 
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618